Citation Nr: 1532483	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD) and major depressive disorder.



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972 with additional periods of reserve service with intermittent dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), to include 15 days of ACDUTRA from 1986 to 1987. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for PTSD more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his August 2013 substantive appeal to the Board (VA Form 9), the Veteran revoked his representation by Disabled American Veterans and there has been no new evidence of representation since that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the claim can be properly adjudicated.

The Veteran contends he has PTSD as a result of an inservice stressor of witnessing a helicopter crash with fatalities while assigned to the 489th Engineer Battalion in Fort Hood, Texas, on June 23, 1987.  He further contends he knew at least two of the individuals who died in the crash.

Although a review of personnel records shows the Veteran was assigned to the 489th Engineer Battalion effective January 1985, and newspaper articles verify a helicopter crash occurred in Fort Hood, Texas, on June 23, 1987, it has not been verified that he was stationed at Fort Hood, Texas on that date.  

In his August 2013 VA Form 9, the Veteran indicated that his presence at Fort Hood, Texas on the date of the helicopter crash can be verified by contacting the headquarters of the 420th Engineer Brigade in College Station, Texas, the parent organization of the 489th Engineer Battalion.  Accordingly, a remand is warranted to attempt to verify the Veteran's duty and assignment on June 23, 1987.

Accordingly, the case is REMANDED for the following actions:

1.  Contact headquarters of the 420th Engineer Brigade in College Station, Texas, or other appropriate authority, and ask them to verify whether the Veteran was assigned to 489th Engineer Battalion in Fort Hood, Texas, on June 23, 1987.  If a positive response is received, verify nature of the Veteran's service on June 23, 1987 (e.g., ACDUTRA, INACDUTRA, etc.).  Notate all findings in the claims file.  Follow all proper notification procedures.

2.  After the aforementioned development has been completed, IF, AND ONLY IF, the AOJ finds the Veteran did in fact serve in Fort Hood, Texas on June 23, 1987, with the 489th Engineer Battalion, schedule him for a VA mental health examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disorder.  A copy of the claims file, to include any electronic records, should be made available to the examiner.  The examination report should indicate that all records were reviewed.

The examiner is to diagnose all psychiatric disorders found to be present on examination.

(a)  If PTSD is diagnosed, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) a result of the June 23, 1987 helicopter crash at Fort Hood, Texas.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

(b)  Thereafter, as to any other psychiatric disorder other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) related to his military service.

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions, as well as any lay assertions or private medical opinions of record.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




